       Case 1:17-cv-03391-PAE Document 94 Filed 10/12/18 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007


                                                    October 12, 2018
BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                   Re:     ACLU, et al. v. DOD, et al., No. 17 Civ. 3391 (PAE)

Dear Judge Engelmayer:

       I write respectfully to provide the Court with a further status update regarding
Defendant the Central Intelligence Agency (“CIA”), see Dkt. No. 92. Since the last
update, the parties have conferred further and jointly and respectfully request the Court’s
endorsement of the following proposed deadlines:

       No later than November 2, 2018, the Government will provide additional
        information to Plaintiffs regarding the CIA’s search results.

       No later than November 9, 2018, the parties will confer and provide a further
        status report to the Court regarding proposed next steps in this matter.

        We thank the Court for its consideration of this matter.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:    /s/ Rebecca S. Tinio
                                                     REBECCA S. TINIO
                                                     Assistant United States Attorney
                                                     Tel.: (212) 637-2774
                                                     Fax: (212) 637-2702
                                                     rebecca.tinio@usdoj.gov

cc: Counsel of record (by ECF)
